  Case 16-31615         Doc 26     Filed 10/02/18 Entered 10/02/18 13:16:37              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-31615
         KIMBERLY A SUMMERS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/03/2016.

         2) The plan was confirmed on 12/19/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/06/2017.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-31615       Doc 26     Filed 10/02/18 Entered 10/02/18 13:16:37                     Desc Main
                                   Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $4,542.46
       Less amount refunded to debtor                          $87.00

NET RECEIPTS:                                                                                  $4,455.46


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,170.53
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $205.93
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $3,376.46

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
ANDREW AGEN DAVIS MD          Unsecured         200.00           NA              NA            0.00       0.00
BRIDGEPORT MEDICAL CENTER     Unsecured         222.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA          Unsecured      1,166.00            NA              NA            0.00       0.00
CAPITAL ONE NA                Unsecured      1,003.00       1,166.59        1,166.59           0.00       0.00
CERTIFIED SERVICES INC        Unsecured         200.00           NA              NA            0.00       0.00
CHICAGO HEART AND VASCULAR    Unsecured         225.00           NA              NA            0.00       0.00
CHICAGO IMAGING ASSOC LLC     Unsecured         100.00           NA              NA            0.00       0.00
DISCOVER BANK                 Unsecured      1,929.00       1,929.77        1,929.77           0.00       0.00
EAST BANK STORAGE             Unsecured           0.00           NA              NA            0.00       0.00
HSBC                          Unsecured      5,749.00            NA              NA            0.00       0.00
HUGH R WILLIAMS               Unsecured           0.00           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO    Unsecured         200.00           NA              NA            0.00       0.00
JPMORGAN CHASE BANK NA        Secured        6,800.00       6,825.00        6,825.00        788.64     290.36
JPMORGAN CHASE BANK NA        Unsecured      1,525.00          82.91           82.91           0.00       0.00
LVNV FUNDING                  Unsecured         747.00        791.07          791.07           0.00       0.00
MERCY HOSPITAL                Unsecured     51,500.00            NA              NA            0.00       0.00
NAHGA CLAIM SERVICE           Unsecured      4,200.00            NA              NA            0.00       0.00
NCO FINANCIAL SYSTEMS         Unsecured         308.00           NA              NA            0.00       0.00
Pathology Consultants         Unsecured         289.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO   Unsecured          40.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO   Unsecured          99.00        101.47          101.47           0.00       0.00
PRA RECEIVABLES MGMT          Unsecured         350.00        369.00          369.00           0.00       0.00
QUEST DIAGNOSTIC              Unsecured         205.00           NA              NA            0.00       0.00
RADIOLOGICAL PHYSICIANS       Unsecured          46.00           NA              NA            0.00       0.00
ROBERT R BLANCO               Unsecured          92.00           NA              NA            0.00       0.00
ST ANTHONY HOSPITAL           Unsecured      9,000.00            NA              NA            0.00       0.00
TARGET NATIONAL BANK          Unsecured      1,300.00            NA              NA            0.00       0.00
TARGET NATIONAL BANK          Unsecured      3,074.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-31615         Doc 26      Filed 10/02/18 Entered 10/02/18 13:16:37                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $6,825.00            $788.64           $290.36
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $6,825.00            $788.64           $290.36

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,440.81                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $3,376.46
         Disbursements to Creditors                             $1,079.00

TOTAL DISBURSEMENTS :                                                                        $4,455.46


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
